Citation Nr: 1231433	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to October 1976, with additional service in the Army National Guard, including inactive duty training from January 26, 2001, to January 28, 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a lumbar spine disability.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran suffered from a lumbar spine disability that pre-existed entrance to active duty. 

2.  There is clear and unmistakable evidence that the Veteran's lumbar spine disability did not permanently increase in severity beyond the natural progression of the disease in service. 

3.  The competent and probative evidence of record fails to show that the Veteran's pre-existing lumbar spine disability was aggravated by his military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and the lumbar spine disability pre-existed the appellant's entry to active service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011). 

2.  A lumbar spine disability was not aggravated by the appellant's active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2004 letter, sent prior to the initial September 2004 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in March 2006, as evidenced when reviewing the Veteran's Virtual VA file, he was sent a letter informing him of the effective date requirements and disability and how VA determines disability ratings as set forth in Dingess/Hartman.

While the March 2006 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in the February 2008 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  Additionally, he was afforded VA examinations in September 2004 and January 2007 in order to adjudicate his service connection claims.  The file was also sent to a specialist in June 2012 for an opinion on the matter.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's lumbar spine and the August 2006 and March 2011 opinions regarding the etiology of the Veteran's lumbar spine disability are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his current lumbar spine disability was caused or aggravated by his service.  He contends that his lumbar spine disability was either caused by a back injury that occurred while on active duty for training in 2001, or while he was on active service in the 1970s.  He contends that his back disability did not pre-exist his service but if his low back disability was found to have pre-existed service, then it was aggravated by his service.

Service treatment records from the Veteran's period of active service in the 1970s reflect that on May 1973 entrance examination, no abnormality of the back was reported or diagnosed.  In July 1975, the Veteran fell while playing ball and hurt his back.  His back hurt when he stood from sitting.  There was limited range of motion in the low back.  He reported another back injury that had occurred six years previously.  The assessment was lumbar strain.  In January 1976, the Veteran reported that he had had back pain for about seven years due to a previous fall.  He had reinjured his back in July 1975.  Physical examination showed paraspinal muscle tenderness.  There was no indication of radiation or paresthesias.  The assessment was recurrent low back strain.  In March 1976, the Veteran reported having had chronic low back pain for six years.  The pain was made worse when lifting heavy objects.  The back appeared tight and the Veteran had trouble on the left side when standing up.  Range of motion was normal and neurological examination was intact.  He was unable to raise his legs during the exam.  The assessment was low back pain syndrome verses secondary gain.  He was instructed to ice the low back.

Post-service VA treatment records reflect that in December 1988, the Veteran reported having back pain.  However, the assessment was upper respiratory infection.  In May 1995, the Veteran had low back pain that radiated down his right leg.  He had suffered a gunshot wound to the right leg ten years previously.  He had a normal gait and could walk on the heels and toes.  Straight leg raising was normal.  The assessment was lumbar strain.  One week later, the lumbar strain was assessed to have resolved.  In October 1995, the Veteran reported having chronic low back pain that radiated down his left leg, with numbness at times.  He requested a refill of his NSAIDs.  In May 1998, the Veteran reported having three months of constant back pain.  He was able to walk and sit normally.  He had full range of motion of the back and full strength.  There was no palpable muscle spasm.  The assessment was low back pain.  X-rays of the lumbar spine were normal.  In April 1999, the Veteran had low back pain that radiated to his legs and feet.  He had completed some heavy lifting and the pain had begun a few days later.  

Service treatment records from the Veteran's National Guard service reflect that on January 27, 2001, during a drill weekend, the Veteran awoke with back pain related to heavy lifting he had completed the day before.  He had lifted a heavy cabinet full of food onto his back from a truck.  He did not have any immediate pain but when he awoke the next day, the pain persisted and there was numbness in the left lateral thigh and the left lower back.  Physical examination revealed tenderness to palpation of the left sacroiliac joint.  He underwent an injection for a sacroiliac joint strain.  On follow-up, he was continuing to have back pain especially when he would stand from sitting, with pain running down his left leg.  Physical examination showed tenderness at the left sacroiliac joint.  He would not forward flex because of pain.  There was no palpable mass.  Straight leg raising was normal.  X-rays were normal.  The assessment was low back pain.  In April 2001, physical examination showed minimal tenderness as deep palpation of L5-S1.  In September 2001, the Veteran sought treatment for low back pain that had continued over the previous eight months.  He had been to physical therapy and had used muscle relaxants.  There was pain that traveled down his left leg.  There was decreased range of motion with pain on flexion.  There was tenderness at the left paraspinal muscle.  Straight leg raising was negative, bilaterally.  The assessment was chronic low back with ?radiculopathy.  In June 2001, it was noted that X-rays were normal.  The Veteran was still on profile.  There was pain on forward flexion, when the hands were at mid-calf.  There was hamstring tightness, more so on the left side. 
	
On September 2004 VA examination, the Veteran reported having pain in the low back area with stiffness and weakness, as well as weakness in the legs that was at times severe.  Range of motion testing was limited with pain on motion.  There was a fixed postural abnormality.  Straight leg raising was positive on the left.  X-rays of the lumbar spine showed degenerative disc disease.

On January 2007 VA examination, the examiner concluded that the Veteran's current degenerative disc disease was not caused by the back injury that occurred in 2001.  The examiner explained that one incident of lifting was not sufficient to cause degenerative disc disease.   The examiner further explained that there was evidence of a pre-existing condition with symptoms consistent with degenerative joint disease and radiculopathy prior to 2001.

In May 2012, the Board received an expert opinion on the matter by a neurosurgeon.  The physician reviewed the Veteran's claims file and determined that although there was no indication of a pre-existing back injury on induction to service, at the time that he injured his back in 1975, he stated that he had originally injured his back in 1969.  Based upon that information and a review of the service treatment records, he concluded that the Veteran did have a low back disability that pre-existed his entrance into active service in 1973.  He further concluded that there was no clear and unmistakable evidence that the Veteran's pre-existing lumbar spine disability was worsened while on active duty.  The Veteran's duties as a supply clerk and a single fall while playing ball would not have increased the severity o his condition beyond that which would be expected due to the natural progression of his degenerative spine disease.  The physician also determined that there was clear and convincing evidence that the Veteran's low back disability pre-existed his inactive service training that he completed in January 2001.  He did not expect that the condition would have worsened during the heavy lifting that he completed during training the weekend on January 2001.  Rather, his increase in severity of back pain was as likely as not due to the natural progression of the disease.  The physician concluded that there was no evidence in the medical records that the Veteran had suffered any severe trauma that could have worsened the pathology of his lumbar spine disability during active service or during his inactive duty for training period.

In this case, the Board finds that there is clear and unmistakable evidence that Veteran's lumbar spine disability pre-existed his entry into active service and any service thereafter.  In so finding, the Board finds it to be significant that the Veteran reported a previous back injury at three separate times while receiving treatment for his low back in 1975 and in 1976.  Also of probative value is the April 2012 VHA physician's opinion that the lumbar spine disability pre-existed the Veteran's service based upon a review of the Veteran's claims file.  Thus, based upon the Veteran's statements made in service while seeking medical care and the opinion of a neurosurgeon after reviewing the claims file, the Board finds that there is clear and unmistakable evidence that the Veteran had a lumbar spine disability upon entry into service, and the presumption of soundness has been rebutted.  However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's lumbar spine disability clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing disability was not aggravated during service. 

However, the Board finds that there is clear and unmistakable evidence that the Veteran's pre-existing lumbar spine disability was not aggravated by either period of service.  In so deciding, the Board places great probative weight on the 2012 VHA opinion that found that any worsening of the Veteran's lumbar spine disability was due to the natural progression of the disease rather than an aggravation of the lumbar spine disability in service.  Although the physician misstated the burden of proof in his opinion, stating that there was no clear and unmistakable evidence that the back disability was made worse by service, when the standard with whether there is clear and unmistakable evidence that the disability was not made worse or aggravated by service, the opinion makes up for that mistake in the proceeding sentence.  There, the physician explains that the type and kind of injury that the Veteran sustained in service and the type and kind of his service duties did not indicate a disability increased in severity beyond which would be expected of his degenerative spine disease.  Accordingly, the VHA physician found that the Veteran's lumbar spine disability pre-existed his service and, when reviewing the medical history during service and following service, and in his expert opinion, there was no indication of aggravation during service.

With regard to the second injury occurring in 2001, the VHA examiner and the January 2007 VA examiner were in agreement that the injury that occurred in 2001 would not have aggravated the pre-existing lumbar spine disability beyond the natural progression of the disease.   The examiners' agreed that the one incident of heavy lifting he completed during his training weekend, without indication of a traumatic injury when reviewing the records, would not have worsened his condition.  Rather, as the January 2007 VA examiner pointed out, the Veteran was shown to have the same sort of symptoms prior to the lifting injury and following the injury.  

The Board has also reviewed the Veteran's VA treatment records dating from 1978 to 1999, and those records, while showing treatment for a number of other illnesses throughout that period, show minimal complaints or treatment for back pain.  While the absence of complaints and treatment on its own cannot be used to deny the Veteran's claim, the Board does find that the lack of any indication of a permanently increased back disability following the 1975 injury and separation from service comports with the two VA opinions that there was no evidence of aggravation of the pre-existing lumbar spine strain.   Thus, to the extent that the Veteran has contended that he experienced an increase to his lumbar spine disability while on active duty, the Board finds such statements lack credibility when compared to the treatment records and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).   The same is true with regard to the 2001 injury.  For, on September 2004 VA examination, the Veteran reported that his lumbar spine pain began in 2001.  However, in January 2007, the VA examiner found numerous instances of low back pain with radiation to the lower extremities prior to the 2001 injury.  Moreover, following the 2001 heavy lifting injury, in 2004, he re-injured his back but his symptoms did not suggest a back disability that was worse than the records dated in the later 1990s.  Accordingly, when reviewing the post-service treatment records and summarizing the VA and VHA examiners opinions, it is evident that the Veteran sought minimal treatment for his lumbar spine until the 1990s, and that the treatment sought from that time forward followed the pattern of natural progression, leading to his current degenerative disc disease.  Thus, the Board concludes that the lumbar spine strains in the 1970s and strain in 2001 did not aggravate his current lumbar spine disability.

Therefore, based on the totality of the evidence, as well as the January 2007 VA examiner's opinion and the May 2012 VHA physician's opinion, the Board finds that there is clear and unmistakable evidence that the Veteran's lumbar spine disability did not permanently increase in severity beyond the natural progression at anytime during active service or service for training purposes.  As such, the Board concludes that there is clear and unmistakable evidence that the Veteran's lumbar spine disability existed prior to service and was not aggravated by service. Consequently, the presumption of soundness has been rebutted and the Veteran's lumbar spine disability pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, the Veteran's pre-existing lumbar spine disability was not aggravated by his military service.  In so finding, the Board reiterates the two opinions in this case that any worsening of the lumbar spine disability was due to a natural progression of the disease.

The Board notes that the Veteran has contended on his own behalf that his lumbar spine disability was caused or aggravated by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disability and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to describe his symptoms and treatment for lumbar spine disability, and the observable symptoms, the Board accords his statements regarding the etiology of such disability little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his lumbar spine disability and his military service.  By contrast, the VA examiners took into consideration all the relevant facts in providing the opinions reached.  Therefore, the Board finds that the Veteran's contentions are outweighed by the competent and probative VA examiners' findings.  Thus, service connection for a lumbar spine disability must be denied.


ORDER

Service connection for a lumbar spine disability is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


